Citation Nr: 0929200	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
malaria.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to August 
1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By a decision dated in May 2006, the Board denied entitlement 
to an initial compensable disability rating for malaria.  The 
Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  In a March 2008 order, the Court 
endorsed a March 2008 Joint Motion for Remand, vacated the 
May 2006 Board decision and remanded the matter for 
compliance with the instructions in the Joint Motion.  The 
case now returns to the Board following the Court's Order.  

The Veteran provided testimony during a March 2005 Board 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  The Board sent the Veteran a letter in March 
2009 informing him of this and offering him another hearing 
before a Veterans Law Judge that will ultimately decide the 
appeal.              38 C.F.R. § 20.717.  The Veteran was 
given 30 days to respond to the letter, otherwise, his 
hearing request would be considered withdrawn.  As no 
response was received, another hearing will not be scheduled.  
38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Upon review of the Joint Motion for Remand, the Board finds 
that the Veteran's appeal must be remanded to the RO/AMC for 
additional development.  

In the Joint Motion for Remand, the parties determined that 
the Board erred by failing to determine whether VA complied 
with the duty to assist.  Specifically, the parties noted 
that the Board did not address whether a VA medical 
examination was necessary when the Veteran's symptoms of his 
service-connected malaria were active.  The Joint Motion 
indicated that VA must provide a medical examination or 
opinion "when such an examination or opinion is necessary to 
make a decision on the claim."  38 U.S.C. § 5103A(d).  The 
record shows that the Veteran was afforded a VA medical 
examination in November 2002.  The report included a CBC 
profile, which was unremarkable and a malaria smear, which 
was negative.  However, the Joint Motion indicated that 
despite the negative November 2002 test results and the 
absence of any mention of malaria in the VA treatment 
records, the Veteran has asserted that he experienced 
symptoms of malaria.  Specifically, during the March 2005 
hearing, the Veteran testified that he experienced hot and 
cold flashes due to his malaria, and that he had been unable 
to receive VA treatment during those flare-ups.  

The Joint Motion explained that the Board failed to determine 
whether an examination was necessary during an active stage 
of the Veteran's malaria by citing Ardison v. Brown, 6 Vet. 
App. 405 (1994).  In Ardison, the Court vacated a Board 
decision because "despite the fluctuating nature of the 
appellant's tinea pedis, the VA examination was not performed 
during the active stage of the condition."  In reviewing the 
medical evidence and the Veteran's credible contentions 
regarding his symptoms of hot and cold flashes, the Board 
finds that a remand for an additional VA examination is 
necessary and that the RO/AMC should make reasonable efforts 
to schedule the examination during the Veteran's active stage 
of malaria.  

Finally, as this matter is being returned for an examination, 
for the sake of completeness, the Veteran's VA treatment 
records should also be obtained.





Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records from the 
Detroit VA Medical Center since August 
2008.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his service-
connected malaria.  If possible, the 
examination should be scheduled during an 
active stage of his condition.  The 
examining facility should be fully 
informed of the unusual requirements in 
this case and communicate with the Veteran 
as necessary to maximize the likelihood of 
performing the examination during an 
active stage of the claimed condition.  
Appropriate instructions should be 
provided to the Veteran in this regard.  

During the examination, the examiner 
should test for the malarial parasite in a 
blood smear and state whether the Veteran 
has active malaria.  The examiner should 
also comment on whether the Veteran has 
any residuals from his malaria to include 
liver or spleen damage.  A rationale 
should be provided for any opinion 
expressed.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and the Veteran's 
representative should be provided a 
supplemental statement of the case (SSOC).  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


